Citation Nr: 1615091	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  10-48 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability. 

2.  Entitlement to service connection for heart disease.

3.  Entitlement to service connection for hypertension/hypertensive vascular disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from February to December 1952.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decision in March 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which declined to reopen the claims for service connection a psychiatric disorder and hypertension/hypertensive vascular disease.  It also denied the claim for service connection for heart disease.    

In July 2013, the Board reopened the claims for service connection for a psychiatric disorder and hypertension/hypertensive vascular disease.  The case was remanded in July 2013 and May 2014 for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board observes that additional development is still required prior to adjudicating the Veteran's appeal.  

The Veteran is seeking service connection for an acquired psychiatric disorder.  In May 2014, the claim was remanded to obtain a VA psychiatric opinion addressing the nature and etiology of any psychiatric disorder found to be present.  

A VA psychiatric opinion was obtained in August 2014, at which time the Veteran was diagnosed with schizotypal personality disorder and social anxiety disorder.  In the opinion the examiner determined that the only psychiatric disorder that existed prior to service, and was manifest during active duty, was schizotypal personality disorder.  The examiner further found that the Veteran developed social phobia approximately 4 to 5 years after service discharge.  Finally, the examiner concluded that "features of his avoidant personality disorder were less likely as not [sic] in generating a diagnosis with a primary acquired feature of either depression or anxiety or any other DSM V diagnosis during his time in the service."  While the psychiatrist thoroughly explained the nature of the Veteran's personality disorder, and indicated social phobia did not develop until after service, he did not provide an opinion as to whether the Veteran's social anxiety disorder was otherwise related to service.  Thus, the VA medical opinion is found to be inadequate by the Board.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning and that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").  

Additionally, the Board notes that the Veteran submitted a December 2015 psychological evaluation report that noted diagnoses of major depressive disorder, generalized anxiety disorder and social anxiety disorder.  The psychologist opined that it "seems" these conditions are secondary to experiences and injuries in the military.  The psychologist appears to have based the opinion, in part, on the Veteran's report of a nervous breakdown while in the military in 1956, which reportedly VA failed to "write it down", as well as a back injury.  However, there is no medical documentation of a nervous breakdown or a back injury in service.  Moreover, while VA treatment records show that in January 1956 the Veteran was admitted for psychophysiologic cardiovascular reaction manifested by transient hypertension, palpitation, headaches and dizziness, this occurred more than three years after discharge from service.  As such, the Board finds the December 2015 private psychological opinion is insufficient to establish an etiological relationship between the Veteran's current acquired psychiatric disorder and service, because in addition to containing insufficient rationale, the psychologist's opinion was speculative and based either on an inaccurate factual premise or an incomplete review of the record.  Shipwash v. Brown, 8 Vet. App. 218, 222 (1995) (stating if medical opinion of record was based on incomplete records, it is of limited probative value); Reonal v. Brown, 5 Vet. App. 458 (1993) (holding that an opinion based upon an inaccurate factual premise had no probative value).

Given the foregoing, the Board finds that the psychiatrist who conducted the August 2014 VA psychiatric examination should provide an addendum opinion, with rationale, that addresses the relationship, if any, between the Veteran's post-service acquired psychiatric disorder(s) and service, and whether the Veteran's personality was subject to any superimposed disease or injury during service.  The supplemental medical opinion should also address the clinical findings of the December 2015 psychological evaluation report.  Outstanding VA treatment records and updated records from R. Brown, LCSW, should also be secured.

With respect to the Veteran's claims for service connection for heart disease and hypertension/hypertensive vascular disease, the Board previously determined that the claims were inextricably intertwined with the claim for service connection for an acquired psychiatric disorder.  As such, the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, adjudication of the claims for service connection for heart disease and hypertension/hypertensive vascular disease must be held in abeyance pending the development requested below.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records.

2.  With any necessary assistance from the Veteran, obtain all outstanding records from R. Brown, LCSW, and any other identified private provider.

3.  Then return the claims file to the VA examiner who conducted the August 2014 VA examination, if available, to obtain an addendum opinion.  If the original examiner is not available, forward the claims file to a psychiatrist to obtain the requested opinion.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.  Following review of the claims file, the examiner should provide an addendum opinion addressing the following:

(a) Is it at least as likely as not (50 percent probability or greater) that the Veteran has an additional disability due to a disease or injury superimposed upon his diagnosed personality disorder during active service?  If so, please identify the additional disability.

(b) For every other acquired psychiatric disability diagnosed, including social anxiety disorder, generalized anxiety disorder and major depressive disorder, is at least as likely as not (50 percent probability or greater) that such disability arose during service or is etiologically related to any incident of service?  In rendering this opinion, the examiner should comment on the clinical findings of the December 2015 psychological evaluation report. 

Any opinion in this regard must be supported by detailed reasoning and should include citation to pertinent evidence of record and/or medical authority, as appropriate.

4.  After completing all of the aforementioned development, and conducting any additional development deemed necessary, readjudicate the claims.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




